Citation Nr: 1308782	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-41 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from May 1993 to September 1993 and from October 2003 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the RO.  In that rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating effective February 21, 2008. 

In July 2012, the Veteran testified during a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The documents in the electronic file are pertinent; however, in February 2013, the Veteran's attorney submitted a waiver of the RO's initial consideration of that evidence. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In this case, the Veteran was most recently afforded a VA examination in May 2010 in connection with his claim for a higher initial evaluation for PTSD.  At that time, the examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity in that the Veteran exhibited impaired judgment related to interpersonal reactions with strangers, impaired short-term memory, frequent panic attacks, poor concentration, persistent arousal and anxiety with difficulty sleeping, impaired abstract thinking, depressive symptoms and difficulty maintaining relationships with most others.  In so doing, the examiner acknowledged that the Veteran was unemployed, but indicated that the Veteran had been laid off when the company was sold.  The examiner also noted that the Veteran had not contended that his unemployment was due to his PTSD, as he instead reported that his unemployment was due to the lack of jobs. 

The Veteran later testified at a July 2012 hearing during which he stated that he last worked in February 2012.  He indicated that he walked off his previous job because he could not get along with his supervisor.  He also noted that he previously worked as a truck driver and testified that he had occasional flashbacks of events in service while driving, which eventually resulted in him losing his commercial driving license. 

The Veteran's testimony suggests a possible worsening in his PTSD since his last VA examination, particularly with respect to his occupational impairment.  At the time of the May 2010 VA examination, the Veteran did not attribute his unemployment to his PTSD, yet in July 2012, he asserted that he had to leave his last job in February 2012 due to his disability.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.

In addition, an April 2009 VA mental health treatment record notes that the Veteran had applied for vocational rehabilitation so that he could attend motorcycle mechanic school.  However, the claims file does not contain the Veteran's vocational rehabilitation records, including his application and the determination. Therefore, the RO should associate those records with the claims file. 

As to the Veteran's claim for TDIU, the Court has recently held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran specifically asserted during his July 2012 hearing that he is unable to work due, at least in part, to his service-connected PTSD.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claims file the Veteran's complete VA vocational rehabilitation folder.

2.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected 
PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



